DETAILED ACTION

As per the notice of panel decision from pre-appeal brief review mailed 19 February 2021, prosecution was reopened in this application.
As per the advisory action mailed 23 December 2020, the amendment received 03 December 2020 was entered.  By this amendment, Claims 1, 8, and 18 were amended.  No claims were added or canceled.  Claims 1-3 and 6-21 are currently pending in the present application.

Claim Rejections - 35 USC § 112

As noted in the advisory action mailed 23 December 2020, the objection to the specification for failure to provide proper antecedent basis for the claimed subject matter and the rejection of Claims 1-3 and 6-21 under 35 U.S.C. 112(a) for failure to comply with the written description requirement have been withdrawn.

Allowable Subject Matter

Claims 1-3 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in the pre-appeal brief request for review filed 20 January 2021 (see especially pages 3-5) were generally persuasive.  Upon further consideration, Call does not clearly teach or suggest at least sending the DOM rendered code (such .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Zachary A. Davis/Primary Examiner, Art Unit 2492